Title: To George Washington from Joseph Chew, 14 March 1757
From: Chew, Joseph
To: Washington, George



Dear Sir
New York March 14th 1757

I arrived here from New London a few days agoe and hearing you was at Philadelphia trouble you with this, and Capt.

Mercer with the inclosed. I hope and Flater my Self my Lord Loudoun will Concert such Plans as will Effectually Secure our Frontiers and distress the Enemy, and that he will do that for you which you have so justly merrited and let your Command be Equal to your deserts. I am sure I can with truth say I know of none who has done so much for their Country, and been so little noticed and as yet so Poorly Rewarded—however hope soon to hear it is done to your Satisfaction—our New England Herowism seems to be mostly at an End.
I have a Brother who has acted as under Commissry for Mr Walker at Winchester he is young and I hope of a good Disposition. I trouble you with the inclosed for him and Pray the favour of you to show him any Countenance his Situation may admit of; and give him on my Accot any Friendly advice you think Proper. I hope he himself will be greatfull, and I assure you I Shall Ever be so, indeed I make no doubt but you will Receive a satisfaction in showing Favour to a Poor youth whose Fathers bad œconomy has turn’d into the world to shift for himself, but this subject would be only troubling you with Mallencholly Scenes you have no Connection with.
I am now at Mr Robinsons, he Mrs Robinson and his Dear Little Family are all well they desire their Compliments to you.
Pretty Miss Polly is in the same Condition & situation as you saw her—my best Respects to Capt. Mercer & Stuart accept the same and my most sencere wishes for your welfare and happiness and be assured that I am Dear Sir Your most Obedt Servt

Jos. Chew

